DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments filed on 09/29/2022 have been accepted and entered. 
Response to Arguments
Applicant’s arguments, see pages 10-12, filed 09/29/2022, with respect to claims 1 and 20 have been fully considered and are persuasive.  The rejection of 07/01/2022 has been withdrawn. 
Applicant’s arguments, see page 13, filed 09/29/2022, with respect to the rejection(s) of claim(s) 21 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the 103 rejection below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurikesu et al. (GB 2504556 A) hereinafter referred to a Kurikesu in view of Jorge et al. (US 20180304725 A1) hereinafter referred to as Jorge and Komori et al (US 5238448 A) hereinafter referred to as Komori.
Regarding claim 21, Kurikesu teaches of a windshield system of a vehicle (Fig. 2, windshield 10) comprising:
a windshield that includes an interior surface and an exterior surface that is opposite of the interior surface (Fig. 2, windshield 10 is the interior side of the windshield as the vent is located on the dashboard (abstract) which is located on the inside of the interior of a vehicle, the windshield must have an exterior which would be opposite the interior); 
a nozzle configured to output air onto the interior surface of the windshield (Fig. 2, airflow guide 26), wherein the nozzle includes:
a first opening configured to receive air output by a blower (see annotated Fig. 2 of Kurikesu below);
a second opening to output air toward the interior surface of the windshield (see annotated Fig. 2 of Kurikesu below).
Kurikesu fails to teach wherein the nozzle includes:
a housing including:
a first surface;
a second surface that is opposite the first surface;
first and second tracks formed on the first surface;
third and fourth tracks formed on the second surface;
a vane that is flexible and that includes first, second, third, and fourth extensions, wherein the first and second extensions extend into and slide along the first and second tracks, and
wherein the third and fourth extensions extend into and slide along the third and fourth tracks; and
an actuator that is coupled to at least one of the first, second, third, and
fourth extensions and that is configured to, via moving the at least one of the first second, third, and fourth extensions:
slide the first and second extensions along the first and second tracks; and
slide the third and fourth extensions along the third and fourth tracks.
Jorge teaches wherein the nozzle includes:
a housing (Fig. 1, support 12) including:
a first surface (Fig. 1, top wall 14);
a second surface that is opposite the first surface (Fig. 1, bottom wall 16);
first (Fig. 1, see central hinge track 48 formed on top wall 14)and second tracks formed on the first surface (Fig. 1, see central guide track 46 formed on top wall 14);
third and fourth tracks formed on the second surface (Fig. 1, see corresponding tracks formed on opposite surface bottom wall 16);
a vane (Figs. 1-2, folding vane 24) that includes first (top hinge 50), second (top left guide pin 44), third (bottom right hinge pin 50), and fourth extensions (bottom left guide pin 44), wherein the first and second extensions extend into and slide along the first and second tracks (top right hinge pin 50 top left guide pin 44 correspond to the central hinge track 28 and central guide track 46), and
wherein the third and fourth extensions extend into and slide along the third and fourth tracks (Fig. 2, bottom right hinge pin 50 and bottom left guide pin 44 correspond to opposite tracks formed in bottom wall 16); and
an actuator (Fig. 1, actuator 31) that is coupled to at least one of the first, second, third, and
fourth extensions and that is configured to, via moving the at least one of the first second, third, and fourth extensions: (Actuator 31 is coupled via the front of the vane to the guide pin 44)
slide the first and second extensions along the first and second tracks; and
slide the third and fourth extensions along the third and fourth tracks (see actuation of the vanes from Figs. 3a-c).
Specifically, the combination the Examiner has in mind is to replace the air flow guide 26 of Kurikesu with the air register of Jorge and to further attach the step motor of Kurikesu to the actuator of Jorge to allow for automatic actuation of the newly combined register of Jorge to follow the teachings of reciprocal motion taught by Kurikesu. 
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Jorge to modify Kurikesu to include the above combination. Doing so would allow the heated air for defrosting of the windshield to be directed to a wider angle of the windshield with greater direction control (¶ [0003]).
Komori teaches of a vane that is flexible (Col. 4, lines 16-18; Fig. 2, flexible portion 6 deflecting plates 5 are made of rubber).
Specifically, the combination the Examiner has in mind is to change the material of the vanes taught by Kurikesu as modified to rubber so as to remove the hinge in the vanes of Kurikesu as modified but keep the hinge pins on either side of the vanes to they still fit and slide along their respective arcuate tracks. 
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of to Komori to modify Kurikesu as modified to include the above combination. Doing so allows for the vanes to bend smoothly thus reducing noise at high wind speeds (Col. 2, lines 55-59). 
Annotated Figures

    PNG
    media_image1.png
    362
    576
    media_image1.png
    Greyscale

Annotated Fig. 2 of Kurikesu
Allowable Subject Matter
Claims 1 and 20 are considered to be allowable over the prior art. The most relevant prior art that teaches vanes attached to multiple tracks is Jorge which teaches of all the limitations of claims 1 and 20 (see rejections set forth in the office action mailed on 07/01/2022). However, with the amendments added to claims 1 and 20 reciting “ wherein the actuator is configured to slide the first cane in a first direction and the second vane in a second direction that is opposite the first direction” and “wherein the actuator is configured to slide a first one of the N vanes in a first direction and slide a second one of the N vanes in a second direction that is opposite the first direction” respectively, no known art teaches those limitations in conjunction with the previous limitations of the claims. There is known art that teaches of air registers that have actuators that move their respective vanes in opposite directions to fan out the vanes, however all known art that teaches a vane movement of that nature has vanes attached only on a single track. All known art that teaches of fanning vanes out requires some sort of push or pull mechanism that pushes or pulls and actuator perpendicular to the plane of the outlet of the air register and thus only requires a single track to guide the hinged vane in the correct orientation.   The primary reference Jorge would require a non-obvious combination with one of the said references that teach of actuating vanes in the opposite direction and as a result claims 1 and 20 are considered to be allowable. Claims 3-19 are considered to be allowable by virtue of dependency to claim 1. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J GIORDANO whose telephone number is (571)272-8940. The examiner can normally be reached M-Fr 8 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571) 270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL JAMES GIORDANO/Examiner, Art Unit 3762                                                                                                                                                                                                        
/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762